TYSON, Judge, dissenting.
The majority opinion erroneously affirms the trial court's order, which ceased reunification efforts and changed the children's permanent plan to custody by a guardian or court approved caretaker. The majority opinion holds respondent failed to establish prejudice from the trial court's excessive delay in reducing to writing and entering its order and also fails to address on its merits respondent not being reunited with her three children due to her poverty. I respectfully dissent.
I. Late Entry of Order
N.C. Gen.Stat. § 7B-905(a) (2005) mandates, "The dispositional order shall be in writing, signed, and entered no later than 30 days from the completion of the hearing, and shall contain appropriate findings of fact and conclusions of law." (Emphasis supplied). The statute clearly states the outside limit to enter the order is "no later than 30 days." Id.
This Court has previously stated, "[a] trial court's violation of statutory time limits in a juvenile case is not reversible error per se ... [T]he complaining party [who] appropriately articulate[s] the prejudice arising from the delay ... [does] justify reversal." In re S.N.H., ___ N.C.App. ___, ___, 627 S.E.2d 510, 513 (2006).
While "[t]he passage of time alone is not enough to show prejudice, ... [this Court] recently [held] ... the longer the delay in entry of the order beyond the thirty-day deadline, the more likely prejudice will be readily apparent." Id. at ___, 627 S.E.2d at 513-14 (quoting In re C.J.B., 171 N.C.App. 132, 135, 614 S.E.2d 368, 370 (2005)).
This Court has repeatedly reversed orders affecting a respondent's parental rights due to prejudice to the respondent, the children, and the other parties, resulting from the trial court's inordinate late entry of its order. In re D.S., ___ N.C.App. ___, ___, 628 S.E.2d 31, 33 (2006). This Court stated in In re D.S.:
Respondent argues the delay prejudiced all members of the family involved, as well as the foster and adoptive parents. By failing to reduce its order to writing within the statutorily prescribed [30 day] time period, the parent and child have lost time together, the foster parents are in a state of flux, and the adoptive parents are not able to complete their family plan. The delay of over six months to enter the adjudication and disposition order terminating respondent-mother's parental rights prejudiced all parties, not just respondent-mother.
___ N.C.App. at ___, 628 S.E.2d at 33 (internal quotations and citations omitted).
This Court held a delay in the entry of an order of six months was "[highly] prejudicial to respondent-mother, the minors, and the foster parent." In re L.E.B., K.T.B., 169 N.C.App. 375, 380, 610 S.E.2d 424, 427, disc. rev. denied, 359 N.C. 632, 616 S.E.2d 538 (2005). Prejudice to the respondent, her children, and all parties involved is clear when:
Respondent-mother, the minors, and the foster parent did not receive an immediate, final decision in a life altering situation for all parties. Respondent-mother could not appeal until entry of the order. If adoption becomes the ordered permanent plan for the minors, the foster parent must wait even longer to commence the adoption proceedings. The minors are prevented from settling into a permanent family environment until the order is entered and the time for any appeals has expired.
Id. at 379, 610 S.E.2d at 426-27 (internal quotations and citation omitted).
Here, the trial court held a review hearing on 24 August 2004 to determine whether *266respondents' children could be reunited with her. On 31 August 2004, an oral order was rendered in open court. The order was not signed until 18 March 2005 and was ultimately filed and entered seven months after the hearing on 24 March 2005. The order states, "Entered (sic) this 31 day of August, 2004. Signed this the 18th day of March, 2005." The order was not filed in the Gaston County Clerk of Superior Court's Office until 24 March 2005.
The majority opinion erroneously concludes, "[t]he lapse between the completion of the hearing and the entry of the order was approximately 3½ months, 2½ months longer than the statutory period." The majority's conclusion is based upon the contention that, while the matter was heard and the oral rendition of the order was announced at a review hearing on 24 August 2004 and 31 August 2004, the matter was continued through 9 December 2004. The only reference to the 9 December 2004 hearing is in the written order entered. No transcript of the December hearing is filed on appeal. No terms different from those orally rendered in August 2004 are contained in the order entered on 24 March 2005.
Respondent's visitation rights with her children were restricted to "one (1) hour a week" supervised on 24 August 2004. At the hearing on 24 August 2004, respondent's attorney asked, "In terms of visitation, you didn't announce that from the bench, would that be an hour a week ... ?" The trial court responded, "all right." Reunification efforts ceased between respondent and her children on 31 August 2004. The trial court ordered DSS "can cease the reunification efforts with [respondent] and I believe the permanent plan was custody to a guardian." Though the order was purportedly "entered" on 31 August 2004, the order was not signed until 18 March 2005 and filed and entered on 24 March 2005.
A judgment is not entered until "it is reduced to writing, signed by the judge, and filed with the clerk of court." N.C. Gen.Stat. § 1A-1, Rule 58 (2005). Respondent could not notice entry of appeal until the order was "entered," even though all reunification efforts had ceased and her visitation was severely restricted to one hour per week supervised for over seven months. N.C. Gen.Stat. § 1A-1, Rule 58; see Abels v. Renfro Corp., 126 N.C.App. 800, 803, 486 S.E.2d 735, 737 (The Court of Appeals is without authority to entertain appeal of a case which lacks entry of judgment), disc. rev. denied, 347 N.C. 263, 493 S.E.2d 450 (1997).
N.C. Gen.Stat. § 7B-905(a) (2005) specifically states, "[t]he dispositional order shall be in writing, signed, and entered no later than 30 days from the completion of the hearing." (Emphasis supplied). Here, "the hearing" is the date reunification efforts ceased. DSS no longer provided services to respondent, and she remained separated from her children. Her parental rights to the "care, custody, and control" of respondent's children were supervised and restricted to "one (1) hour a week." The order appealed from is from the review hearing which, as the order specifically states, was held on 24 August 2004. For these reasons, the delay in entry of the order is seven months, not three and one-half months.
II. Prejudice to Respondent
The majority opinion next errs in concluding that the delay did not cause prejudice to respondent and concludes, "[r]espondent does not allege any specific prejudice occurring as a result of the 3½ month delay in entry of the court's order." This conclusion dismisses and fails to address respondent's allegations of prejudice.
In her brief, respondent specifically argues and shows the prejudice that resulted from the seven month late entry of this order:
The judge signed the order on 18 March, 2005, nearly seven (7) months later....
[L]ittle more than common sense is necessary to see that for this [respondent] mother and these children, their wait has been unconscionable ....
The trial court found as a fact that, "Respondent/mother, Faye J[] dearly loves her children and that the children dearly love her and have a strong bond with their mother." The court found, in fact, that the family is so strongly bonded that it, "cannot envision that termination of Ms. J[]'s parental rights would be in the best interests *267of the children in this highly bonded family."
Tragically, the oldest child thought she would "be reunited with her mother by Christmas" of 2004. The order additionally stated that she [the oldest daughter] was exhibiting "negative behavior," and those behavior issues were not being addressed because ... there was poor communication between school personnel and her foster care givers.
While being evaluated, Ms. J [respondent] exhibited symptoms of mild depression, which were caused by not having her children living with her.... Up until the time of the hearing (from which appeal was taken,) Faye [respondent] and her children visited together two afternoons a week. At that hearing [24 August 2005], though, visits were reduced to one (1) hour a week.
Respondent's alleged prejudice arose from the separation, limited visitation, and strain on the strong familial bonds the court found to be present between respondent and her children. After 24 August 2004, respondent and her children saw each other only "one (1) hour a week" supervised. The majority opinion dismisses respondent's alleged prejudice that "for this mother and these children, their wait has been unconscionable." Respondent was also prejudiced by not being able to appeal for the seven months that elapsed between the hearing date, when reunification efforts ceased and respondent's visitation was severely restricted, and the trial court's entry of its order.
Upon similar allegations, this Court has repeatedly found prejudice to exist in many cases, upon facts closely analogous to those here. See In re D.M.M., ___ N.C.App. ___, ___, 633 S.E.2d 715, 718 (2006) ("The trial court erred ... by entering its order an additional seven months after the statutorily mandated time period."); see also In re D.S., ___ N.C.App. at ___, 628 S.E.2d at 33 (The trial court's entry seven months after the termination was a clear and egregious violation of N.C. Gen.Stat. §§ 7B-1109(e) and 1110(a), and the delay prejudiced all parties.); In re O.S.W., ___ N.C.App. ___, 623 S.E.2d 349 (2006) (The trial court's order was vacated because the court failed to enter its order for six months, and the father was prejudiced because he was unable to file an appeal.); In re T.W., 173 N.C.App. 153, 617 S.E.2d 702 (2005) (The trial court entered its order just short of one year from the date of the hearing. This Court reversed the trial court's order.); In re L.L., 172 N.C.App. 689, 616 S.E.2d 392 (2005) (This Court held the nine month delay prejudiced the parents.); In re C.J.B., 171 N.C.App. 132, 614 S.E.2d 368 (2005) (This Court reversed the trial court's order because the trial court failed to enter its order until five months after the hearing.); In re T.L.T., 170 N.C.App. 430, 612 S.E.2d 436 (2005) (This Court reversed the trial court's judgment because the trial court failed to enter its order until seven months after the hearing.). In accordance with these and other precedent, the trial court's order should be reversed.
III. Respondent's Poverty
Respondent argues the trial court's order should be reversed because the trial court's conclusions are based upon respondent's poverty or economic circumstances. I agree and vote to reverse the trial court's order. The trial court specifically found as fact:
9. That the Respondent/mother is supremely motivated to reunite with her children.
10. That the motivation of Respondent/mother, Faye J[], is a significant asset and that she singularly directed her energies toward reunification.
11. That Respondent/mother, Faye J[], dearly loves her children and that the children dearly love her and have a strong bond with their mother[.]
. . . .
15. That Respondent/mother, Faye J[], and her children could reunite, and that such would be in the best interests of the children were this care available with no financial considerations [.]
. . . .
17. In an economic sense, reunification is possible but not financially practical [.]
(Emphasis supplied). Based upon these findings of fact, the trial court concluded "reunification with the Respondent/mother is possible, *268but is not a practical solution in an economic sense."
The General Statutes and precedents clearly require "no parental rights shall be terminated for the sole reason that the parents are unable to care for the juvenile on account of their poverty." N.C. Gen.Stat. § 7B-1111 (a)(2) (2005). As this Court held in In re Nesbitt, "we also recognize that making ends meet from month to month is not unusual for many families particularly those who live in poverty. However, we do not find this a legitimate basis upon which to terminate parental rights." 147 N.C.App. 349, 359, 555 S.E.2d 659, 665-66 (2001).
Here, the trial court expressly relied on respondent's lack of financial means in reaching its conclusions of law to cease efforts to reunify respondent with her children. The trial court found as fact "[t]hat Respondent/mother, ..., and her children could reunite, and that such would be in the best interests of the children were this care available with no financial considerations." (Emphasis supplied). Based on this finding of fact, the trial court found as a matter of law "reunification with the Respondent/mother is possible, but is not a practical solution in an economic sense." The trial court also specifically found as fact that reunification with respondent would be "in the best interests of the children."
The statutory presumption requires children be reunited with their parents. A trial court can only cease reunification efforts when clear, cogent, and convincing evidence is presented at the hearing to support such a conclusion. In re Weiler, 158 N.C.App. 473, 477, 581 S.E.2d 134, 137 (2003). The trial court's findings of fact expressly support the conclusion to continue to reunify respondent with her children and fails to support a contrary conclusion. The findings of fact are not supported by clear, cogent, and convincing evidence to support a conclusion of law that it is in the children's best interest to cease reunification efforts with their natural mother.
IV. Conclusion
Our United States Supreme Court has stated:
The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life. If anything, persons faced with forced dissolution of their parental rights have a more critical need for procedural protections than do those resisting state intervention into ongoing family affairs. When the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures.
Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599, 606 (1982).
Every day a young child is absent from a parent seems like a week, a week's absence seems like a month, a month passes as slowly as a year. To a parent, seven months without the care, custody, and control of her young children and being limited to one hour of supervised visitation per week looms as an eternity when the trial court found the children's best interest compel a contrary conclusion. No excuse is offered in the trial court's order or by DSS to explain why the statutorily required outside entry date of 24 September 2004 for entering the order languished and was not accomplished until 24 March 2005. N.C. Gen.Stat. § 7B-905(a).
In 2005, the People of North Carolina, through their elected representatives in the General Assembly, amended and expressly mandated specific deadlines for DSS to act and for the courts to promptly enter orders when children are removed from their parents' custody. Compliance with these statutory mandates is necessary to enforce the overall objectives of the Juvenile Code, which states, "[t]o provide standards for the removal, when necessary, of juveniles from their homes and for the return of juveniles to their homes consistent with preventing the unnecessary or inappropriate separation of juveniles from their parents." N.C. Gen.Stat. § 7B-100(4) (2005) (emphasis supplied).
These statutory mandates are not suggestions. The recent amendments shortening *269the required response and order entry times were specifically enacted to preserve federal funding for those important programs. Noncompliance with the deadlines can jeopardize future funding.
Prejudice to respondent and her young children is argued, and prejudice is shown. In re As.L.G., 173 N.C.App. 551, 555, 619 S.E.2d 561, 565 (2005), disc. rev. improvidently allowed, 360 N.C. 476, 628 S.E.2d 760 (2006). Ceasing all services to help resolve the issues that led to the removal of the children from their mother, and procrastination in entering the order, prevented respondent from entering her notice of appeal for seven months until the order was entered. These provisions were placed into effect seven months earlier. This seven month delay in entry neither "promptly" nor "diligently" disposed "of the business of the Court." North Carolina Code of Judicial Conduct, Canon 3, 2006 Ann. R.N.C. 401. This delay is highly prejudicial and bears consequences to those statutorily responsible.
The trial court erred when it failed to enter the order within the statutorily mandated time period. "This late entry is a clear and egregious violation of [the General Statutes], and this Court's well-established interpretation of the General Assembly's use of the word `shall.'" In re L.E.B., K.T.B., 169 N.C.App. at 378, 610 S.E.2d at 426.
Respondent specifically argued and articulated the prejudice she and her children suffered as a result of the egregious late entry of the court's order. In re As.L.G., 173 N.C.App. at 555, 619 S.E.2d at 564 ("[A]n appropriate showing of prejudice arising from the delay could constitute reversal.").
[B]y allowing the trial court to delay its entry of the order terminating the respondent's parental rights, we do nothing to protect the respondent's right to a quick and speedy resolution when his or her appeal is no longer "academic." ... [I]f, in the interest of efficient case-resolution, this Court allows the trial court to remove an appeal from our purview by issuing an order terminating parental rights, we should at least require that the trial court enter that order in the amount of time mandated by the legislature.
In re L.E.B., K.T.B., 169 N.C.App. at 382, 610 S.E.2d at 428 (Timmons-Goodson, J., concurring).
The separate concurring opinion correctly states the trial court must follow the law. Here, the law requires the order to be entered within the thirty-day deadline mandated by N.C. Gen.Stat. § 7B-905(a) and not be based upon respondent's economic circumstances. Most of the earlier orders referenced in the concurring opinion were entered within days after the hearings were held. Either respondent's poverty or the prejudice respondent and her children suffered due to the inordinate delays in entry of the order which "remove[d] an appeal from our purview," requires reversal of the trial court's order. Id. I respectfully dissent.